Error: Bad annotation destination
 United States Court of Appeals for the Federal Circuit
                                       2005-1412

                                MARK BRUCKELMYER,

                                                             Plaintiff-Appellant,

                                           v.

                              GROUND HEATERS, INC.,

                                                             Defendant,
                                          and

                             T.H.E. MACHINE COMPANY,

                                                             Defendant-Appellee.



      John B. Lunseth II, Briggs and Morgan, P.A., of Minneapolis, Minnesota, filed a
combined petition for panel rehearing and rehearing en banc for plaintiff-appellant. With
him on the petition was Michael H. Streater.

      Aaron W. Davis, Patterson, Thuente, Skaar & Christensen, P.A., of Minneapolis,
Minnesota, filed a response to the petition for defendant-appellee. With him on the
response were Randall T. Skaar and Eric H. Chadwick.

      James Moskal, Warner, Norcross & Judd LLP, of Grand Rapids, Michigan, for
defendant. Of counsel was Charles E. Burpee.


Appealed from: United States District Court for the District of Minnesota

Judge Donovan W. Frank
 United States Court of Appeals for the Federal Circuit
                                         2005-1412

                                MARK BRUCKELMYER,

                                                            Plaintiff-Appellant,

                                            v.

                              GROUND HEATERS, INC.,

                                                            Defendant,
                                           and

                             T.H.E. MACHINE COMPANY,

                                                            Defendant-Appellee.

                       ON PETITION FOR PANEL REHEARING
                           AND REHEARING EN BANC

Before MICHEL, Chief Judge, NEWMAN, MAYER, LOURIE, RADER, SCHALL,
BRYSON, GAJARSA, LINN, DYK, and PROST, Circuit Judges.

                                         ORDER

      A combined petition for panel rehearing and rehearing en banc was filed by the

Appellant, and a response thereto was invited by the court and filed by the Appellee.

The petition for rehearing was referred to the panel that heard the appeal, and

thereafter the petition for rehearing en banc and response were referred to the circuit

judges who are authorized to request a poll whether to rehear the appeal en banc. A

poll was requested, taken, and failed.

      Upon consideration thereof,

      IT IS ORDERED THAT:

      (1) The petition for panel rehearing is denied.

      (2) The petition for rehearing en banc is denied.
      (3) The mandate of the court will issue on July 5, 2006.

      NEWMAN, Circuit Judge, dissents in a separate opinion, in which LINN, Circuit

Judge, joins.

                                               FOR THE COURT


_Jun 28 2006_                                  s/Jan Horbaly__
      Date                                     Jan Horbaly
                                               Clerk

cc:   John B. Lunseth, II, Esq.
      James Moskal, Esq.
      Randall T. Skaar, Esq.




2005-1412                              2
United States Court of Appeals for the Federal Circuit


                                         05-1412



                                MARK BRUCKELMYER,

                                                       Plaintiff-Appellant,

                                            v.

                               GROUND HEATERS, INC.,

                                                       Defendant-Appellee,

                                           and

                             T.H.E. MACHINE COMPANY,

                                                       Defendant-Appellee.



NEWMAN, Circuit Judge, with whom LINN, Circuit Judge, joins, dissenting from denial of
the petition for rehearing en banc.



      The facts are not in dispute. The '085 and '301 patents were held invalid because of

the existence of two drawings that were stored in the unpublished archive of an unrelated

Canadian patent application by a different inventor. The drawings were cancelled from the

Canadian application before the patent was granted, and are not referred to in the

published Canadian patent. It is undisputed that these cancelled drawings are not available

in any database or any library, and that no index, no catalog, no abstract suggests their

existence or their content. It is not contested that the only way to obtain these drawings

(although their existence was unknown) is to personally go to the Canadian Patent Office in
Hull, Quebec, and ask to examine the file wrapper (the prosecution history) of this particular

patent, which is entitled "Portable Construction Heating System". This is not the method for

heating frozen ground in preparation for pouring concrete, which is the subject of the patent

in suit. The only lead to this particular Canadian prosecution record, we are told, is to

observe that the broad recitation in the Canadian patent that "other typical uses [of the

invention] are . . . thawing frozen ground," and then to travel to Quebec to examine the file

wrapper to see if it might contain information that was deleted from the Canadian

application before issuance. This excised and unpublished and unreferenced material is

not a "printed publication," no matter how generously that concept is defined. This court

improperly relies on it to invalidate the United States Patents here at issue.

       The patent act carefully distinguishes "prior art" in the United States and in foreign

countries. The relevant portions of section 102 are:

       §102. A person shall be entitled to a patent unless --

              (a) the invention was known or used by others in this country, or
       patented or described in a printed publication in this or a foreign country,
       before the invention thereof by the applicant for patent, or

               (b) the invention was patented or described in a printed publication in
       this or a foreign country or in public use or on sale in this country, more than
       one year prior to the date of the application for patent in the United States . . .
       .

Note the statute's distinction between "knowledge" or "use" in this country, on one hand,

and "patented or described in a printed publication in a foreign country."               Foreign

knowledge is not prior art unless it is patented or published. Our predecessor court has

explained the reason for the difference:

       It is to be noted that a "printed publication" may be an effective bar to the
       granting of a patent if it is "in this or a foreign country." 35 U.S.C. 102(a, b).


05-1412                                        2
      For knowledge or use of the invention to be a statutory bar, however, it must
      be "in this country." 35 U.S.C. 102(a). The patent act of 1836 made the
      same distinction. Act of July 4, 1836, c. 357, 15, 5 Stat. 123. Bearing in
      mind the basic nature of the patent grant, as heretofore discussed, it
      becomes readily evident that what Congress was concerned with, both in
      1836 and 1952, was the probability that the subject matter would be made
      known to the American public. Knowledge and use in the United States
      would probably (or so Congress must have reasoned) come to the attention
      of the American people whereas the same probability would not be present
      with respect to such knowledge and use abroad. By the same token, in the
      case of 'printed' publications, Congress no doubt reasoned that one would
      not go to the trouble of printing a given description of a thing unless it was
      desired to print a number of copies of it.
                                           ....
      Printing alone, of course, would be insufficient to reasonably assure that the
      public would have access to the work, for the possibility always exists that the
      printed matter may be suppressed and might never reach the public. Then
      too, there are time lapses between the printing and the publishing of a given
      work, and the public is not to be charged with knowledge of a subject until
      such time as it is available to it. For this reason, it is required that the
      description not only be printed but be published as well.

      But though the law has in mind the probability of public knowledge of the
      contents of the publication, the law does not go further and require that the
      probability must have become an actuality. In other words, once it has been
      established that the item has been both printed and published, it is not
      necessary to further show that any given number of people actually saw it or
      that any specific number of copies have been circulated. The law sets up a
      conclusive presumption to the effect that the public has knowledge of the
      publication when a single printed copy is proved to have been so published.

In re Tenney, 254 F.2d 619, 626-27 (CCPA 1958) (footnotes and citations omitted).

      The earlier cases decided by the CCPA interpreted "printed" as Congress no doubt

understood the term: multiple copies that were made in order to disseminate the

information. The idea was that there must be some likelihood that the information would, at

least in principle, be available to interested persons in the United States. We need not

consider the role in section 102 of today's searchable electronic data bases and other

media, for in this case the subject matter entered no searchable library. The policy



05-1412                                      3
consideration for foreign prior art remains the same as when the statute was enacted -- a

requirement that the information be reasonably available in this country. The decisions

developed the criterion that a "publication" must be "publicly accessible," as in In re Wyer,

655 F.2d 221, 226 (CCPA 1981), where the court defined "publicly accessible" as meaning

"disseminated or otherwise made available to the extent that persons interested and

ordinarily skilled in the subject matter or art, exercising reasonable diligence, can locate it

and recognize and comprehend therefrom the essentials of the claimed invention without

need of further research or experimentation." In Wyer, upon which the panel majority

relies, the information was indeed accessible, for it had been "laid open to public

inspection" accompanied by routine classification and published abstract:

               Appellant filed an application for an Australian patent which resulted in
       copies of that application being classified and laid open to public inspection at
       the Australian Patent Office and each of its five "sub-offices" over one year
       before he filed his application in the United States. Appellant himself informs
       us that:
               Equipment was available to the public in the Patent Office and
               in the sub-offices for providing an enlarged reproduction of the
               diazo copies on a display screen. Equipment was also
               available for producing enlarged paper copies for purchase by
               the public. Moreover, diazo copies were also available for sale
               to the public upon application to the Australian Patent Office,
               these latter diazo copies being produced to order from the
               second microfilm copy . . . ,
       Even though no fact appears in the agreed statement respecting actual
       viewing or dissemination of any copy of the application, there is no dispute
       that the records were maintained for this purpose. Given that there is also no
       genuine issue as to whether the application was properly classified, indexed,
       or abstracted, we are convinced that the contents of the application were
       sufficiently accessible to the public and to persons skilled in the pertinent art
       to qualify as a "printed publication," notwithstanding those cases holding that
       a foreign patent application laid open for public inspection is not a printed
       publication.




05-1412                                       4
Id. at 226-27. In contrast, the drawings in the Canadian patent application were not

available in multiple locations, could not be ordered from the Canadian patent office, were

not indexed or cataloged, and their presence cannot be divined from the Canadian patent

that eventually issued. As Judge Linn observes in his dissent, a person searching for prior

art cannot be reasonably expected to look in the prosecution history of a foreign patent that

does not disclose the invention, on the off chance that its inventor might have invented

something relevant to the search, and then cancelled it from the application before grant.

       In In re Cronyn, 890 F.2d 1158, 1160 (Fed. Cir. 1989), this court explained that "The

statutory phrase 'printed publication' has been interpreted to mean that before the critical

date the reference must have been sufficiently accessible to the public interested in the art;

dissemination and public accessibility are the keys to the legal determination whether a

prior art reference was 'published.'" (quoting Constant v. Advanced Micro-Devices, Inc.,

848 F.2d 1560, 1568 (Fed. Cir. 1988)). In In re Klopfenstein, 380 F.3d 1345 (Fed. Cir.

2004) this court stated that "the appellants' argument that 'distribution and/or indexing' are

the key components to a 'printed publication' inquiry fails to properly reflect what our

precedent stands for," explaining that what precedent stands for is that "printed publication"

means reasonably accessible through generally available media that serve to disseminate

information. Id. at 1348. The present case applies a standard unsupported by any

precedent. We should maintain a consistent and reliable standard of what constitutes a

"printed publication." To this end I would re-hear this case en banc.




05-1412                                       5